UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2015 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X Pearson notes recent press speculation and confirms that it is in advanced discussions regarding the potential disposal of FT Group although there is no certainty that the discussions will lead to a transaction. A further announcement will be made if and when appropriate.   SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date: 23 JULY 2015 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
